DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 11/03/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 6 of the remarks as filed: “Claims 7, 9, 12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 6, 7 of co-pending Application No. 16/409205
(filed 5/10/2019; and notice of allowance mailed 9/10/2021). Applicant acknowledges that a terminal disclaimer may be required to be submitted in this earlier filed application should the double-patenting rejection remain as the only rejection of record. ”


Response to Amendment
Status of the instant application:
Claim[s] 1 – 6 have been cancelled in previous prosecution. 
Claim[s] 7 – 18 are pending in the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 was filed after the mailing date of the non – final rejection on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Regarding claim[s] 7 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034], further in view of Shim [US PAT # 5996081], applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Regarding claim[s] 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] as applied to claim[s] 7 above, and further in view of Kim [US PGPUB # 2011/0085379], the rejections are withdrawn. 
Regarding claim[s] 9 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US 
Regarding claim[s] 11 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] as applied in the rejection of claim[s] 7 above, further in view of Kusakabe et al. [US PAT # 6073236], the rejection is withdrawn.
Regarding claim[s] 12, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] as applied in the rejection of claim[s] 7 above, further in view of Costanza et al. [US PAT # 4066964], the rejections are withdrawn. 
Regarding claim[s] 13 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] and Costanza et al. [US PAT # 4066964] as applied in the rejection of claim[s] 12 above, further in view of Lahti et al. [US PAT # 4789925], the rejection is withdrawn.
Regarding claim[s] 15 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] and Costanza et al. [US PAT # 4066964] as applied in the rejection of claim[s] 14 above, further in view of Maxfield ef al. (US PAT # 4787399), the rejection is withdrawn.
Regarding claim[s] 16 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] and Costanza et al. [US PAT # 4066964] and Maxfield as applied in the rejection of claim[s] 15 above, further in view of Ono et al. [US PAT # 8559576), the rejection is withdrawn.
Regarding claim[s] 17 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] as applied in the rejection of claim[s] 7 above, further in view of Wood et al. [US PAT # 4907845], the rejection is withdrawn.
Regarding claim[s] 18 that was rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. [US PGPUB # 2019/0042739] in view of Hojaiban [US PAT # 3989034] and Shim [US PAT # 5996081] and Wood et al. [US PAT # 4907845] as applied in the rejection of claim[s] 17 above, further in view of Little et al. [US PAT # 5218707), the rejection is withdrawn. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 7, 9, 12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 6, 7 of co-pending Application No.   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of both the pending applications claim the same or similar invention, for example:
A computing comprises a comparator  that is connected an I/O pin of the computing device; a storage unit coupled to the comparator; and a counter coupled to receive an output of the comparator, an output of the counter being coupled to a computation engine to provide a limit-exceeded signal to the computation engine. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Also see the table below for a claim by claim comparison. 
Pending US App # 16/030459
Co – pending US App # 16/409205
7. A computing device comprising:
a comparator coupled to an I/O pin of the computing device for detecting repetitive input signals; 
a storage unit coupled to the comparator for storing a representative input signal wherein the comparator compares an input received via the I/O pin to the representative input signal stored in the storage unit to determine whether the input matches the representative input signal, wherein the representative input signal stored in the storage unit is prior incoming signal received via the I/O pin; and
a counter coupled to receive an output of the comparator, wherein the counter increments upon the comparator indicating that the input matches the representative input signal indicating a repetitive input signal, wherein an output of the counter is coupled to a computation engine to provide a limit-exceeded signal to the computation engine when the counter exceeds a predetermined level of acceptability for repetitive input signals.

A computing device comprising:
a comparator coupled to an I/O pin of the computing device;
a storage unit coupled to the comparator; and
a counter coupled to receive an output of the comparator, an output of the counter being coupled to a computation engine to provide a limit-exceeded signal to the computation engine, wherein the counter comprises a volatile counter and a nonvolatile storage, wherein the nonvolatile storage stores a bit for each top volatile count number of events identified by the volatile counter.

9. The computing device of claim 7, wherein the computation engine comprises a cryptography engine.
6. The computing device of claim 1, wherein the computation engine comprises a cryptography engine.
12. The computing device of claim 7, further comprising: 
a plurality of comparators; and 
a corresponding plurality of storage units.
7. The computing device of claim 1, further comprising: 
a plurality of comparators; and 
a corresponding plurality of storage units.


Allowable Subject Matter
Claim[s] 7 – 18 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434